                                  Case 3:21-cv-00513-AJB-MDD Document 7 Filed 03/22/21 PageID.86 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                         MICHAEL ANGELO LENA,
                                   9                                                          Case No. 21-cv-01632-KAW (PR)
                                                         Plaintiff,
                                  10
                                                  v.
                                  11                                                          ORDER OF TRANSFER
                                         RICHARD J. DONOVAN
                                  12     CORRECTIONAL FACILITY, et al.,
Northern District of California
 United States District Court




                                  13                     Defendants.

                                  14           Plaintiff, a state prisoner incarcerated at the Richard J. Donavan Correctional Facility
                                  15   (“RJD”) in San Diego, California, has filed a document entitled, “Declaration of Class Plaintiff
                                  16   Michael Lena, apprising Judge Claudia Wilken of the Administration, COs, at RJ Donovan
                                  17   Prison’s disrespect, ignoring, disregarding and circumventing this court’s injunctive orders . . .”.
                                  18   The clerk has designated this as a civil rights action under 42 U.S.C. § 1983. In this document,
                                  19   Plaintiff seeks to inform Judge Wilken of various violations of her order, but also alleges
                                  20   violations of his personal constitutional rights by prison employees at RJD.
                                  21           If Plaintiff wishes to inform Judge Wilken of violations of her order, he must file a
                                  22   declaration or letter in the case before her, which is Armstrong v. Newsom, et al., case number
                                  23   C 94-2307 CW.
                                  24           Construing a portion of this filing to be a civil rights case, it must be transferred to the
                                  25   Southern District of California. When jurisdiction is not founded solely on diversity, venue is
                                  26   proper in the district in which (1) any defendant resides, if all of the defendants reside in the same
                                  27   State, (2) the district in which a substantial part of the events or omissions giving rise to the claim
                                  28   occurred, or a substantial part of property that is the subject of the action is situated, or (3) a
                                   Case 3:21-cv-00513-AJB-MDD Document 7 Filed 03/22/21 PageID.87 Page 2 of 2




                                   1   judicial district in which any defendant may be found, if there is no district in which the action

                                   2   may otherwise be brought. See 28 U.S.C. § 1391(b).

                                   3          The acts complained of in this “complaint” occurred in San Diego County, which is in the

                                   4   Southern District of California. Furthermore, the defendants reside in the Southern District of

                                   5   California. Venue, therefore, properly lies in the Southern District of California. See 28 U.S.C.

                                   6   § 1391(b).

                                   7          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                   8   TRANSFERRED to the United States District Court for the Southern District of California. The

                                   9   Clerk of the Court shall terminate any pending motions and transfer the case.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 22, 2021

                                  14                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  15                                                    United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
